Citation Nr: 1708133	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  03-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for inner ear disease or vestibular dysfunction manifested by vertigo (referred to herein as "vertigo"). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the RO in Anchorage, Alaska.

In December 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issue on appeal was first before the Board in April 2005, at which time the Board remanded with instruction to provide the Veteran with a VA examination.  Such an examination occurred in May 2005.  In February 2006, the Board remanded again with instruction that a supplemental statement of the case be issued and the Veteran be afforded the opportunity to appoint a new representative.  The Veteran appointed his current representative in October 2007, and a supplemental statement of the case was issued in January 2009.  The issue was again remanded in August 2014 with instruction that the Veteran be given his requested hearing, which occurred in December 2015.  Finally, the issue was remanded in March 2016 with instruction to obtain relevant private treatment records, which VA obtained in June 2016.  The Board is therefore satisfied that the instructions in its remands of April 2005, February 2006, August 2014, and March 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Vertigo is not related to service.


CONCLUSION OF LAW

The criteria for service connection for inner ear disease or vestibular dysfunction manifested by vertigo have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated October 2006.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his vertigo in May 20015.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for vertigo.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for vertigo and the Veteran does not allege having experienced vertigo during service.

Private treatment records reflect that in March 2001 the Veteran reported episodes of vertigo.  His physician noted that he was exposed to noise from jet engines in service.

In a May 2001 letter, the Veteran's private physician reported that the Veteran had experienced episodes of objective vertigo.  The physician opined that it was more probable than not that the Veteran has vestibular dysfunction due to prolonged noise exposure while in the Air Force.

In his June 2001 claim, the Veteran reported that he first noted his disabilities including vertigo in 1992.  He reported that they were still present and that he did not receive any treatment for them in service.  In an accompanying statement he explained that his vertigo and vestibular dysfunction were the result of in-service exposure to jet engines as well as ground support equipment, which emitted noise which was loud even over ear protection.  He reported getting dizzy very easily, particularly when suffering an infection.  

In an April 2002 statement, the Veteran reported that the hearing protection equipment provided to him in service was inadequate for his level of noise exposure.

In his August 2002 notice of disagreement, the Veteran stated that his vertigo did not begin in service but was a delayed-onset result of nerve damage from noise exposure.

In April 2003, the Veteran underwent a VA examination addressing his hearing loss, tinnitus, and vertigo.  He reported vertigo one or two times per month, lasting from 30 to 60 seconds.  He denied a "room-spinning" sensation, stating that it was more unsteadiness.  He explained about his in-service noise exposure and denied any noise exposure before or after his service.  The examiner opined that his vertigo did not appear to be peripherally related as far as a vestibular abnormality.  This opinion was based on discussion and evaluation with the Veteran.  The examiner noted that an electronystagmography study (ENG) would need to be performed to get a more precise picture of any vestibular dysfunction.

The Veteran underwent a VA examination specifically for his vertigo in May 2005.  In following up the prior April 2003 VA examination, the examiner ordered an ENG to determine the existence of peripheral vertigo.  The study was conducted in May 2005, and in a June 2005 addendum the examiner found the ENG to be normal, and so concluded that the Veteran's vertigo was not caused by any peripheral vestibular pathology.  VA requested clarification of this opinion, and in September 2005 the examiner clarified that the prior nexus opinion offered by the Veteran's private physician does not appear to be based on any objective evidence.  The ENG, in contrast, clearly shows no peripheral vestibular dysfunction, and any vertigo should be evaluated by a neurologist if an alternate etiology is to be determined.  

VA and military base treatment records reflect that in late August 2013 the Veteran reported that he experienced vertigo and mild dizziness among other symptoms including diplopia.  He had been severely dizzy and dropped to his knees and since that time had experienced vertigo on and off.  His physicians transferred him to the emergency room suspecting a stroke.  In early September 2013, a CT scan was negative for intracranial bleed, and an MRI was notably negative as well, with the exception of a small blooming artifact which was dismissed as irrelevant upon referral to neurology.  He was diagnosed with benign paroxysmal positional vertigo and prescribed vertigo medication.  

At his December 2015 hearing, the Veteran stated that his hyperacusis is a vestibular dysfunction as was his vertigo and VA was being inconsistent in granting one condition but denying the other.  He reported symptoms of vertigo when turning to walk in another direction and when walking in a straight line.

VA treatment records reflect that in December 2015, the Veteran reported that his vertigo had worsened since August 2013.  He stated that when he changes directions when walking, he gets vertigo.  He reported that he fails the toe-to-heel balance test every time.  He requested evaluation.  He was evaluated by an audiologist in January 2016, at which time he reported 4-5 episodes of vertigo per month.  Episodes lasted 30-90 seconds.  He described his dizziness as a spinning sensation.  He reported that episodes were accompanied by a worsened tinnitus.  Since suffering a suspected stroke in 2013 (misprinted in the record as 2003), he noticed a sudden decline in his balance and general stability.  The audiologist performed Dix-Hallpike and positional tests for paroxysmal positioning vertigo, which were negative bilaterally.  Based on this and other objective testing, the audiologist found normal peripheral vestibular function.  The etiology of the Veteran's symptoms was not identified.

Private treatment records include a March 2016 neurology consultation.  The Veteran reported imbalance, dizziness, and daytime fatigue.  He reported daily imbalance, specifically experiencing unsteadiness and dizziness when rotating or changing directions when walking.  He denied spinning sensations.  He reported that the August 2013 severe vertigo incident was the "defining point" of his current condition.  His neurologist diagnosed Meniere's disease, based on the combination of symptoms of episodic vertigo, tinnitus, hearing changes, and balance issues.  The neurologist also believed that his peripheral neuropathy in his feet might be contributing to his balance issues.

In a November 2016 statement, the Veteran argues that his Meniere's disease is caused by his service-connected tinnitus.

As an initial matter, the Board notes that the Veteran has submitted several prior Board decisions awarding service connection to Veteran's for vertigo and Meniere's disease.  The Board notes that these decisions are non-precedential, in part because findings of fact upon which they are based are inherently specific to the particular case which is decided.  38 C.F.R. § 20.1303.  Prior Board decisions may be considered to the extent that they reasonably relate to the case, particularly where the issues of fact involve historical events or incidents.  Here, however, the issue of fact is solely the Veteran's current medical condition and its etiology, and prior determinations regarding the medical condition of other veterans are of minimal probative value.

The Board finds that the evidence weighs against a finding that vertigo is related to service.  While the Veteran has been diagnosed on multiple occasions with inner ear disorders, including benign paroxysmal positional vertigo and Meniere's disease, the objective testing showing no vestibular dysfunction is more probative.  Each diagnosis of an inner ear disorder is based solely on the Veteran's reports of symptoms, which over the years have been inconsistent.  On some occasions he reports that the room was spinning, but on others he denied a spinning-room sensation in favor of simple unsteadiness.  Furthermore, the Board notes that on the occasion in which the vertigo was the most severe, the Veteran also reported diplopia, another possible factor in his balance issues, in addition to the peripheral neuropathy in the feet noted by the Veteran's private neurologist.  In any event, the most probative evidence as to whether the Veteran suffers an inner ear disorder is the ENG at his May 2005 examination and the objective testing at his January 2016 audiology consultation.  This objective evidence shows no vestibular dysfunction, indicating that the Veteran's vertigo is not related to in-service noise exposure.  As to the Veteran's theory that his vertigo is caused by his tinnitus, such a finding depends on a common relationship to an inner ear disorder such as Meniere's disease.  Apart from the Veteran's claim that in-service noise caused his vertigo, there is no evidence that vertigo arose in or is otherwise related to service.  For these reasons, the Board finds that the evidence weighs against a finding that vertigo is related to service, and service connection is therefore denied.


ORDER

Service connection for inner ear disease or vestibular dysfunction manifested by vertigo is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


